DETAILED ACTION
Notices to Applicant
This communication is a Final Office Action on the merits. Claims 1-20 as filed 12/03/2020, are currently pending and have been considered below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The present application claims the benefit of U.S. Provisional Application No. 62/639,348, filed 03/06/2018.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/639,348, filed 03/06/2018, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Independent claims 1, 9, and 17 recite “each node of the plurality of nodes being connected via at least one edge to at least one other node of the plurality of nodes,” in Claim 1, Lines 1-13; Claim 13, Lines 14-15; Claim 17, Lines 16-17. This plurality of nodes being connected via at least one edge to at least one other node of the plurality of . 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In particular, independent Claim 1, Lines 26-33 recites: 
“identifying, by the multi-dimensional machine learning algorithm, an interconnection between the first machine learning model and the second machine learning model based on one or more surgical events corresponding to the procedural state associated with a first node from the first surgical data structure, the surgical events determined from the one or more data streams, and in response creating one or more edges, each edge of the one or more edges connecting the first node of the first surgical data structure to the a second node of the second surgical data structure, each edge of the one or more edges being associated with additional metadata corresponding to the one or more surgical events;” (emphasis added). 

See e.g. Application Specification [0050], [0084], [0089]. Independent claims 9 and 17 each recite substantially similar limitations, which also lack written description. Accordingly, independent claims 1, 9, and 17, are rejected under 35 U.S.S. 112(a), as well as their dependent claims 2-8, 10-16, and 18-20, respectively. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In particular, independent claim 1, Lines 2-36 recite the limitations of:
“training a multi-dimensional machine learning algorithm based on a surgical training dataset … wherein the training comprises: … using the multidimensional machine learning algorithm that has been trained …”. 

	As a result of the indentation of the limitations of independent claim 1, it is unclear and indefinite as to when the training of the multi-dimensional machine learning algorithm is completed and when the multi-dimensional machine learning algorithm is in used following completion of the training. Accordingly, independent claim 1 is rejected under 35 U.S.C. 112(b), as well as its dependent claims 2-8. 
Response to Arguments
Applicant's arguments filed 12/03/2020 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed on 12/03/2020. 
In the remarks, Applicant argues in substance that:
Regarding the 101 rejection of claims 1-20, Applicant argues that the amended limitations of independent claims 1, 9, and 17 recite patent eligible subject matter; and
Regarding the 102/103 rejection of claims 1-20, Applicant argues that the previously cited references Bauer, Kotian, and Bailey, each individually and in combination fail to teach the limitations of independent claims 1, 9, and 17 as currently amended. 
In response to Applicant’s argument (a) regarding the 101 rejection of claims 1-20, Examiner is persuaded. Examiner respectfully submits that the newly amended limitations of independent claims 1, 9, and 17 as a whole recite patent eligible subject matter through as the additional elements of the claims integrate the claims into a practical application. Specifically, the training of the multi-dimensional machine learning algorithm comprising using a first and second machine learning models to create surgical data structures and identifying interconnections between the same sufficiently integrates the abstract idea of the claims into a practical application. Accordingly, Examiner has withdrawn the 101 rejection of all claims 1-20. 
In response to Applicant’s argument (b) regarding the 102/103 rejection of claims 1-20, Examiner is persuaded. Examiner respectfully submits that previously recited references Bauer, Kotian, and Bailey each fail to teach the limitations of the currently amended independent claims 1, 9, and 17, individually and in obvious combination such that the claims are anticipated by the prior art. Accordingly, Examiner has withdrawn the 102/103 rejections of claims 1-20. Examiner notes that, as a result of the amendments, newly applied 112 rejections have been applied. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
U.S. Patent Pub. No. 9,788,907 B1 teaches systems and methods for accessing a surgical data structure comprising a plurality of nodes, each associated with a procedural state including relevant procedural metadata, connected by a plurality of edges, as well as, a global bank of surgical procedures described using surgical data structures wherein machine learning techniques may be used to update the surgical data structures based on the global surgical data (Col 1, Lines 49-59; Col. 17, Lines 33-44).  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MICHAEL BALAJ whose telephone number is (571)272-8181.  The examiner can normally be reached on 7:30 - 4:00 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M.B./Examiner, Art Unit 3626      

/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626